Name: Commission Regulation (EEC) No 2777/90 of 27 September 1990 on interim measures applicable in the raw tabacco sector after the unification of Germany
 Type: Regulation
 Subject Matter: Europe;  plant product;  political geography;  European construction;  international security
 Date Published: nan

 No L 267/32 Official journal of the European Communities 29 . 9 . 90 COMMISSION REGULATION (EEC) No 2777/90 of 27 September 1990 on interim measures applicable in the raw tobacco sector after the unification of Germany ties produced in the territory of the former German Democratic Republic ; whereas the amount of the export refunds on such tobacco may not exceed the amount fixed by the Commission ; Whereas the measures provided for in this Regulation are to apply subject to any changes resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 2684/90 provides, inter alia, that a decision may be taken on a provisional basis and for a limited period to supplement or adapt Commu ­ nity rules in agricultural and fisheries policy to the extent strictly necessary to resolve problems resulting from the unification of Germany before the Council has been able to pronounce on the Commission's proposals on transit ­ ional measures and adjustments required as a result of the integration of the former German Democratic Republic into the Community ; whereas such supplements and adaptations should be consistent with the economy of measures and with the principles of the common agricul ­ tural policy ; Whereas in the raw tobacco sector the Community prices, premiums and export refunds are fixed for a given harvest under Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (2), as last amended by Regulation (EEC) No 1329/90 (3); whereas the said prices, premiums and refunds do not apply, having regard to the date of the unification of Germany, as regards the 1990 harvest, to tobacco grown in the territory of the former German Democratic Republic ; Whereas tobacco grown in the said territory in 1990 is currently covered by national arrangements similar to the Community rules on tobacco ; whereas Germany should be authorized, in certain cases, to effect payments, from the date of unification, in respect of prices, premiums and export refunds from national funds for tobacco from the 1990 harvest grown in the territory of the former German Democratic Republic ; whereas, however, in order to avoid any distortion of competition, the prices and premiums granted may not exceed the amounts fixed by the Council in Regulation (EEC) No 1331 /90 (4) for the 1990 harvest for the Community varieties corresponding to the varie ­ Article 1 1 . Germany is hereby authorized to grant, from national funds for the varieties of tobacco harvested in 1990 in the territory of the former German Democratic Republic, the prices, premiums and export refunds provided for in Regulation (EEC) No 727/70. 2. The national payment for the prices and premiums referred to in paragraph 1 may not exceed the prices and premiums fixed for a corresponding variety under Regula ­ tion (EEC) No 1331 /90. 3. The national payment for the export refunds referred to in paragraph 1 may not exceed the amount fixed by the Commission for a corresponding variety. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. 0 OJ No L 263, 26. 9 . 1990, p. 1 . 0 OJ No L 94, 28 . 4. 1970, p. 1 . (') OJ No L 132, 23 . 5 . 1990, p. 25. (4) OJ No L 132, 23 . 5 . 1990, p. 28 . 29 . 9 . 90 Official Journal of the European Communities No L 267/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission